Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Dec. 21, 2021 has been received and entered.
Currently, Claims 7-8, 10, 13-16, and 18-20 are pending. Claims 7-8, 10, 13-16, and 18-20 are examined on the merits.
The Affidavit of Hojun Kim under 37 CFR 1.132 filed Dec. 21, 2021 is sufficient to overcome the rejection of claims 7-8, 10, 13-16, and 18-20 under 35 U.S.C. 102.
Applicant’s arguments, filed Dec. 21, 2021, with respect to the rejection(s) of claim(s) 7-8, 10, 13-16, and 18-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Election/Restrictions
Applicant's election of Scutellaria haicalensis, water, AMO-activated protein kinase alpha, XBP-1, in the reply filed on Jan. 14, 2019 is acknowledged.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan, 23, 2017 is in compliance with the provisions of 37 CFR 187, Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s arguments with respect to claim(s) 7-8, 10, 12-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waisundara et al. (from IDS, 2008, American J Chinese Medicine, 36: 517-540) in view of Song et al. (2013, Phytother Res, 27: 244-250).
Waisundara et al. teaches a method of enhancing antidiabetic effect of metformin with Scutellaria baicalensisin in diabetic mice (Abstract).  The effects of decreasing production of intracellular reactive oxygen species, AMO-activated protein kinase alpha, XBP-1 expression would inherently occur because the same method is taught.  
	However, Waisundara et al. does not teach 100% water extraction.
	Song et al. teaches a method treating diabetes (Introduction) with an extraction of Scutellaria baicalensis (SBE) in boiling water, lyophilized, then dissolved in deionized water (Materials and Methods, Extraction of Scutellaria baicalensis).  SBE promoted 5’AMP-activated protein kinase activity and restored metabolic process and insulin signaling pathways (Abstract).  Boiling water would be 100% water because nothing else is added to the water as a solvent.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use 100% water extracted Scutellaria baicalensis because Song .

Response to Arguments
	Applicant argues that 100% water is not taught.
	In response to Applicant’s argument, Song et al. teaches a method treating diabetes (Introduction) with an extraction of Scutellaria baicalensis (SBE) in boiling water, lyophilized, then dissolved in deionized water (Materials and Methods, Extraction of Scutellaria baicalensis).  SBE promoted 5’AMP-activated protein kinase activity and restored metabolic process and insulin signaling pathways (Abstract).  Boiling water would be 100% water because nothing else is added to the water as a solvent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655